Citation Nr: 0605749	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a burial allowance based upon service-
connected death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
July 1958, and from August 1958 to July 1976.  The veteran 
died in October 2001.

The appellant, who was the veteran's former spouse when he 
died, appealed June 2002 and December 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied claims of death benefits and non-service-
connected burial allowance, respectively.  In light of the 
determination herein made by the Board regarding the claim of 
entitlement to service connection for the cause of the 
veteran's death; the Board is of the opinion that the issue 
regarding burial allowance, as characterized on the first 
page of this decision, most accurately represents the current 
status of the appellant's claim.

The appellant provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in January 2006; 
a transcript is of record. 


FINDINGS OF FACT

1.  The veteran's service records and several awards and 
decorations establish that he served in Vietnam from 1968 to 
1969; therefore exposure to Agent Orange is presumed.

2.  The record contains a certificate of death dated in 
November 2001 indicating that the veteran died in October 
2001 at the age of 64, with the immediate cause of death 
reported as cardiogenic shock; the record also contains a 
supplemental medical certification dated in February 2002, 
indicating that the immediate cause of the veteran's death 
was due to or as a cause of diabetes, a disease presumptively 
caused by exposure to herbicides.

3.  At the time of the veteran's death, he had no service-
connected disabilities and no claims pending.

4.  The medical evidence raises a reasonable doubt as to 
whether the veteran's death was service-related on a 
presumptive basis.


CONCLUSIONS OF LAW

1.  Giving the appellant the benefit of the doubt, a disease 
presumptively caused by exposure to herbicides in service 
caused the veteran's death; therefore, service connection for 
the cause of the veteran's death is established.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005)

2.  The criteria for entitlement to a burial allowance based 
upon service-connected death are met.  38 U.S.C.A. § 2307 
(West 2002); 38 C.F.R. §§ 3.312, 3.1600(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of the matters herein.  




When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Factual Background

The veteran's DD Forms 214 reflect that he had active 
military service from June 1956 to July 1958 and from August 
1958 to July 1976, including service in Vietnam from August 
1968 to November 1969.  Among his awards and decorations are 
a Vietnam Service Medal and a Vietnam Campaign Medal. 

In October 1993, the veteran had filed service connection 
claims for alcoholism and a psychiatric disorder.  In October 
1993, the RO requested that the veteran complete and return 
Forms 21-4142, to provide authorization so that medical 
evidence pertinent to the claims could be requested.  In 
December 1993, the RO disallowed the claims, explaining that 
the veteran had not forwarded the Forms 21-4142 or any 
evidence in support of his claims.  

The record contains a certificate of death dated in November 
2001 indicating that the veteran died in October 2001 at the 
age of 64, with the immediate cause of death reported as 
cardiogenic shock; the record also contains a supplemental 
medical certification dated in February 2002, indicating that 
the immediate cause of the veteran's death was due to or as a 
result of diabetes.

In April 2002, the appellant submitted a VA Form 21-534, 
application for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits by a surviving spouse or 
child.  Therein, she reported that she had been




married to the veteran from August 1958 to April 1978 and 
that the marriage had ended in divorce.  She indicated that 
she was claiming that the cause of the veteran's death was 
due to service.  

In June 2002, the RO denied a claim for death benefits, 
pointing out that because the appellant and veteran had been 
divorced, she was not entitled to death benefits, because she 
could not be recognized as the surviving spouse of the 
veteran.

In September 2002, the appellant filed a VA Form 21-530, 
Application for Burial Benefits.  The appellant indicated 
that she paid $7,799.65 in burial expenses for the veteran, 
for which she had not been reimbursed.  The appellant 
provided for the record a receipt from the funeral home 
showing that the total charges for the veteran's burial 
amounted to $7,799.65.  In December 2002, the RO also denied 
that claim, on the stated basis that she was not entitled to 
a non-service-connected burial allowance.  

The appellant presented testimony under oath at a Travel 
Board hearing held in January 2006.  In essence, the 
appellant testified that, even though she and the veteran 
were divorced in 1978, she continued to look after him 
periodically and ultimately bore the expense of his funeral.  
She stated that the veteran lived with their daughter.  Even 
though they were divorced all that time, she felt that it was 
necessary and appropriate that she cover his final expenses, 
because he was the father of her children.

III.  Pertinent Law and Regulations

A.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military, naval, or air service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a veteran's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).  See Veterans Education and Benefits Expansion Act 
of 2001, Public Law No. 107-103, § 201, 115 Stat. 976 (2001) 
(effective Dec. 27, 2001) (codified as amended at 38 U.S.C.A. 
§ 1116(a)(2)(H)); 66 Fed. Reg. 23,166 (May 8, 2001) 
(effective July 9, 2001) (codified as amended at 38 C.F.R. § 
3.309(e)); 69 Fed. Reg. 31,882 (June 8, 2004) (amending the 
effective date for the addition to the presumptive list to 
May 8, 2001).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

B.  Service-Connected Burial Allowance

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and sections 3.1601 through 3.1610.  Payment 
of the service-connected death burial allowance is in lieu of 
payment of any benefit authorized under paragraph (b), (c) or 
(f) of this section.  38 C.F.R. § 3.1600(a).


IV.  Analysis

A.  Service Connection for Cause of Death

In this case, the record shows that the veteran had 
approximately 20 years of military service, including service 
in Vietnam.  Therefore, he is presumed to have been exposed 
to herbicide agents.  The veteran's death certificates 
cumulatively reflect that the immediate cause of his death in 
October 2001 was cardiogenic shock, due to or as a 
consequence of diabetes.  Pursuant to law and regulation as 
amended prior to the veteran's death in 2001, diabetes 
mellitus is presumed to have been incurred in service.  38 
U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  The Board 
thus finds that this evidence supports a finding of a 
contributory relationship between the cause of the veteran's 
death and the diabetes mellitus.  38 C.F.R. § 3.312(c).  
There is no conflicting medical opinion of record. 

Giving the benefit of the doubt to the appellant, the Board 
concludes that there may be a reasonable basis for holding 
that diabetes mellitus was a service-connected condition 
which was of such severity as to have had a material 
influence in the veteran's death.  Accordingly, resolving 
doubt in the appellant's favor, the Board finds that service 
connection for the cause of the veteran's death is 
established.  38 U.S.C.A. § 5107(b).

In reaching its conclusion, the Board makes no finding 
regarding the appellant's entitlement to DIC based upon the 
grant of entitlement to service connection for the cause of 
the veteran's death established by virtue of this Board 
decision.  In fact, the record reflects that it has been 
explained to the appellant, and she has understood that, in 
light of her divorce from the veteran in 1978, she likely 
does not have entitlement to DIC benefits.  She has indicated 
that she wished to pursue a claim of entitlement to service 
connection for the veteran's cause of death primarily as it 
related to her claim for burial benefits.

B.  Burial Allowance

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount, not to exceed the amount specified in 38 U.S.C.A. § 
2307, may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. §§ 3.1600(a), 3.1601-3.1610 (2005).  A claim for the 
burial allowance may be filed by the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses.  38 C.F.R. § 3.1601(a).

Given the Board's determination herein, granting service 
connection for the cause of the veteran's death, the 
appellant has met the conditions for basic eligibility for 
entitlement to burial benefits based upon service-connected 
death.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  Accordingly, 
the appeal is granted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for the cause of the 
veteran's death is granted.

Entitlement to a burial allowance for service-connected death 
is granted, subject to the regulations governing the award of 
monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


